Citation Nr: 1429113	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-38 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to September 2008.

This matter is on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

This appeal was remanded by the Board in December 2013 for consideration of entitlement to TDIU on an extraschedular basis by the Director of the VA Compensation and Pension (C&P).  An administrative review report was submitted by C&P in April 2014, and the claim is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability at this time.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2009, the Veteran submitted a claim seeking entitlement to TDIU.  In an attached statement, he asserted that his service-connected disabilities preclude him from obtaining gainful employment and that no employer would hire him.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).

In this case, the Veteran is service connected for an acquired psychiatric disability (with a 50 percent disability rating), a chronic back strain (10 percent), tinnitus (10 percent) and bilateral chondromalacia of the knees (0 percent).  His combined disability rating is not at least 70 percent, and he does not have a single disability of 60 percent or more.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have not been met.

While the Veteran fails to meet the applicable percentage standards, the Board has nevertheless considered whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and whether TDIU is warranted on an extraschedular basis.  

As an initial matter, although the Veteran is service-connected for multiple disabilities, it does not appear that his musculoskeletal disabilities or his tinnitus has impacted his employability.  Notably, at a VA examination in March 2009, he denied that his knees have led to any adverse effects on his daily activities, and he indicated that he was able to walk an unlimited distance without any assistive devices, providing factual evidence against his own claim.   

There was also no apparent neurological deficiency.  Significantly, while he stated that he was not working at that time, he also clarified that this had "no relationship to his low back problem."  Moreover, the Veteran has never explicitly asserted that his tinnitus has impacted his employability in any form.  Therefore, while he is service-connected for these disabilities, it does not appear that they have a significant impact on his ability to maintain employment.  In fact, the fact that he was employed in relatively physical work as a security guard indicates that his musculoskeletal disabilities and tinnitus are not limiting from an employment standpoint.  

Rather, it appears that the Veteran's service-connected psychiatric disability is the most impactful disability affecting his ability to maintain employment.  However, in the Board's view, the impairment brought on by this disability is insufficient to deem him "unemployable" per VA regulations.  Specifically, while the record does indicate that the Veteran has experienced difficulty finding employment, the mere inability to secure employment and the state of being "unemployable" are separate and distinct from one another.    

The Board acknowledges that, as was mentioned by an evaluating psychiatrist in September 2010, the Veteran's work history has been "relatively sparse."  For example, September 2009, he indicated that he was attending school, majoring in social work with a minor in psychology.  While he stated at that time that he enjoyed it, this apparently did not last long, as he stated at a later appointment that he had difficulty with the classroom size, having to interact with other students and the "constant villanizing of the military."  However, although he was unsuccessful in this school environment, the Board does not construe this to mean that he was unable to adjust in all environments.  

Next, in August 2010, the Veteran indicated that he was currently employed as a security officer at his apartment complex (in exchange for housing).  However, he stated in September 2010 that he had left this position, as he was involved in multiple conflicts with visitors and residents, including some physical altercations.  

Despite the fact that the periods of the Veteran's employment may be "sparse," unemployment does not imply that he is "unemployable" for all occupations.  Indeed, despite his symptoms, the employment he has sought has environments that would require substantial personal interaction, which may not be the best for the Veteran. 

It is obvious that the Veteran might not be suitable for these specific areas of employment.  However, he has not appeared to have tried employment that is less involved with other people.  In this regard, it is important for the Veteran to understand that a Veteran with a 50 percent disability evaluation for a psychiatric disability will, by definition, have limitations with employment.  If he did not, there would be no basis for 50% evaluation. 

Moreover, the evidence indicates that he left some additional employment opportunities due to reasons other than his PTSD.  For example, in September 2010, he stated that he had worked in water purification in September 2009 for only two weeks, but left because "the company was dishonest."  He also later indicated that he was again employed in May 2010 in an unspecified line of work, but was forced to quit because of his allergies to some of the chemicals used in the work.  On neither occasion did he attribute his leaving these jobs to his psychiatric symptoms.  

In addition to the fact that the evidence does not indicate that he is "unemployable" under VA regulations, it does not appear that the Veteran truly believes himself to be unemployable, based on the evidence of record.  For example, at a March 2009 VA examination, he stated that he had submitted "600 applications in the past four months."  While he stated that he had not received many responses, such tenacity in pursuing employment displays a level of functioning indicative of employability.  His desire to work was again displayed in a June 2010 evaluation, where he stated that he was interested in examining an option of developing games and seemed open to exploring class work related to this.  

Finally, he also mentioned in June 2010 that he currently lives with his sister, and takes care of his niece and niece and nephew while she works.  In the Board's view, his ability to supervise children indicates a level of responsibility and at least a baseline degree of social functioning.  

Finally, a November 2013 evaluation, he stated that he missed his prior appointment because he was in a new job, which he stated was "going great," and he credited his psychiatric improvement to his medication.  There is no indication in the record as to whether or not he is still in this position.  

The Board recognizes that not all of the evidence weighs against the Veteran's claim.  Indeed, in its December 2013 remand, the Board referred to the September 2010 evaluation to C&P in order to determine whether the Veteran was unemployable due to his inability to find substantially gainful employment.  At that time, the Board noted that the fact that many of jobs he has held may merely constitute "marginal employment," which would be insufficient for TDIU purposes.  See 38 C.F.R. § 4.16 (2013).  The Board also pointed out the VA examiner's statement in March 2009 that "it cannot yet be determined if veteran is able to maintain full-time employment with the current severity of PTSD symptoms."

Although the Board made no actual findings of fact in its December 2013 Remand, it was sufficient for the claim to be forwarded to C&P for review as to whether TDIU was warranted on an extraschedular basis.  

In an April 2014 administrative report, C&P determined that the Veteran was not unable to acquire substantially gainful employment.  In so concluding, it reflected that the September 2010 mental assessment, where the Veteran indicated that he was employed as a security guard, "demonstrates that the Veteran is capable of working but unsuccessful in finding employment." 

Overall, the Board agrees with C&P that the Veteran may experience some social and occupational impairment resulting from his psychiatric disability, and this is consistent with the 50 percent disability rating he receives for it.  However, despite some suggestions by evaluating professionals that such symptoms may make him unemployable, the evidence as a whole indicates that this is not the case, as there are many areas of employment that appear reasonably available to the Veteran, given his education and background.  See  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations. 

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the appeal is denied

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in March 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Recognition is given to the fact that the most recent VA examination for the issue on appeal is now approximately five years old.  However, in the context of TDIU claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

Finally, it is noted that this appeal was remanded by the Board in December 2013 for extraschedular consideration by C&P.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, C&P provided an administrative review of the Veteran's claim in April 2014.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in April 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


